Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 22-31 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claim 22 recite the following:

A game management system for managing a casino game played at a gaming table in a casino facility using game tokens, the game management system comprising: 
an information processing device; 
a player identifying unit; and 
a point processing unit;
 wherein:
the information processing device is configured to identify a respective bet amount that has been bet on the game for each of a plurality of player positions of the gaming table based on respective positions, types, and numbers of the game tokens that have been bet; 
the player identifying unit is configured to identify a respective player who participates in the game at each of the plurality of player positions of the gaming table; and 
the point processing unit is configured to: store in database in correlation with each other (a) a respective member ID of each of the players who has been identified by the player identifying unit and (b) the respective bet amounts of each of the plurality of player positions which has been identified by the information processing device; and for each of the players identified by the player identifying unit, assign a respective one or more points to the respective player based on the identified respective bet amount of the respective player.

The underlined limitations recite an abstract idea of organization of human activity. The claims recite an abstract of managing personal behavior or relationships or interactions which includes social activities, teach, and following rules or instructions. More specifically, the claims recite how points for people are managed based on their identified bets in a casino game. Managing points for a game (including loyalty/player points) is a management of a game/social activity and therefore an abstract idea of organizing human activity.
In addition, the underlined limitations recite how bets and players are identified and points are assigned to the respective player based on the identified bet amount. The steps of assigning points (loyalty/player points) based on a user’s bet amount is a fundamental economic principle or commercial or legal interaction. The step of identifying players and bets and assigning points to respective player based on the identified bet amount is fundamental economic principle or commercial or legal interaction, which encourages users to spend more. This fundamental economic principle or commercial or legal interaction is similar to awarding rewards points for a credit card spending, or rewarding merchant points/frequent flyer points for purchases at a retailer.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 22-31 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 22-31 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The game management system comprising an information processing device, player identifying unit, and point processing unit are generic computer parts or generic components in the field used to perform the abstract idea. The claimed components are used to implement the game in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite additional elements of an information processing device, a player identifying unit (interpreted as a camera in light of the specification) and a point processing unit (part of the processor in light of the specification) to identify the bet amount, players and assign points.
Kammler (2005/0054446) discloses it is known for in the art for a processor identify player and award points (paragraph 16).
Super (US 2007/0248281) that a player identifying unit are well known in the art. More specifically, Super discloses that identifying a user’s face from an image captured by a camera are well known in the art (paragraph 15). The techniques to identify and track a user based on images of a camera is also well known in the art (paragraph 15).

The additional elements are well known and used in a conventional way. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 23-31 are directed to determining bet amount, total amount at different times, comparing the total amount, storing the start and end time of players participating in the game, calculate bet amount, and determining incentive amounts. These limitations further recite an abstract idea of managing a game and fundamental economic principle or commercial interaction of awarding points based on game play. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 26 species that the player identifying unit is a face authentication system. As indicated above, Super (US 2007/0248281) discloses that facial authentication system or facial recognition are well known in the art. There is no improvement to the facial authentication system. The facial authentication system is used in a conventional manner to perform the abstract idea. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim 27 species that the identifying is a reader that can be carried by one of the players configured to the member ID from a storage medium. Hans (US 2004/0199787) discloses that portable media readers such a card reader are well known in the art (paragraph 161). It’s known in the art to have portable reading devices such as a mobile phone, PDA, and the like (paragraph 161). The claim limitation of a portable reader s used in a conventional manner to perform the abstract idea. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-31 of copending Application No. 16/284,437 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 22, claim 22 of 16/284,437 discloses the claimed invention and additional limitation of identifying tokens that have been placed in the betting target; recognize the respective player based on a video or three-dimensional information of the respective player; and calculate a balance from seating to seat leaving of the respective player. Claim 22 of 16/284,437 is more specific than the pending claim and therefore anticipated the pending claim.
Claims 23-31 are taught by claims 23-31 of 16/284,437.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the player identifying unit is configured to identify a respective player”, “the point processing unit is configured to: store in a database…”  in claim 2 and “game result determining device is configured to determine a result of the game”; and “an incentive processing unit, wherein the incentive processing unit is configured to provide an incentive” in claims 30-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gronkowski (US 9,189918) in view of Kaminkow (US 2003/0036425).

22. Gronkowski discloses a game management system (Fig. 1) for managing a casino game played at a gaming table in a casino facility using game tokens, the game management system comprising: 
an information processing device (Wagering controller in Figs. 1, 4-7, 10); 
a player identifying unit (camera in combination with the controller in Figs. 1-2, 4-7; cols. 2:1-14, 4:5-35, 5:8-18, 6:8-25, 6:46-7:29, 8:50-32); and 
wherein:
the information processing device is configured to identify a respective bet amount (cols. 7:30-66, 18:65-19:5) that has been bet on the game for each of a plurality of player positions (game player is positioned in proximity to the sensory area; col. 5:48-58) of the gaming table based on respective positions (determine location and movement of chips placed from the player stack of chips, col. 7:30-47) types, and numbers of the game tokens that have been bet (type and amount of real chips, cols. 7:56-66, 18:56-195); 
the player identifying unit is configured to identify a respective player who participates in the game at each of the plurality of player positions of the gaming table (camera in combination with the controller in Figs. 1-2, 4-7; cols. 2:1-14, 4:5-35, 5:8-18, 6:8-25, 6:46-7:29, 8:50-32).
Gronkowski discloses the claimed invention but fails to teach a point processing unit, the point processing unit is configured to: store in database in correlation with each other (a) a respective member ID of each of the players who has been identified by the player identifying unit and (b) the respective bet amounts of each of the plurality of player positions which has been identified by the information processing device; and for each of the players identified by the player identifying unit, assign a respective one or more points to the respective player based on the identified respective bet amount of the respective player. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems, Kaminkow discloses a point processing unit (interpreted as part of the processor since Applicant’s specification discloses the management control device to perform this function), loyalty point system with a processor (server 200 in Fig. paragraphs 54-60). Kaminkow discloses the processor is configured to store in database in correlation with each other (a) a respective member ID of each of the players who has been identified by the player identifying unit (Storing in the loyalty program database player identification number, social securing number, name; etc. paragraphs 107, 128, 145. The points can be tracked when the player is identified using  “non-anonymous” loyalty program session; paragraphs 122-131.) and (b) the respective bet amounts of each of the plurality of player positions which has been identified by the information processing device; and for each of the players identified by the player identifying unit, assign a respective one or more points to the respective player based on the identified respective bet amount of the respective player (loyalty points based on amount wagered over a specific period of time, total amount wagered, amount of time spending playing; calculated amount for a play session; paragraphs 58-60, 69. Parameters from game play performed on the gaming machine, such as an amount bet, is converted to player tracking points; paragraph 129.). Loyalty point corresponds to player’s level of patronage and help to sustain a game player’s interest in additional game play during a visit to a gaming establishment and entice players to partake in various gaming activities (paragraph 6). It would have been obvious to one of ordinary skilled in the art before the effective filing date to Gronkowski’s invention and provide points to each of the identified player based on the identified bet amount in order to provide the predictable result of helping sustain a game player’s interest in additional game play during a visit to a gaming establishment and enticing players to partake in various gaming activities.

26. Gronkowski discloses the game management system according to claim 22, wherein the player identifying unit is a face authentication system (camera to captures player’s face for authentication and identification; cols. 4:15-34, 4:39-5:19, 6:39-45, 8:50-9:10).

27. Gronkowski discloses the game management system according to claim 22, wherein the player identifying unit is a reader that can be carried by one of the players, wherein the reader is configured to read the respective member ID from a storage medium in which the member ID of the respective player is stored (card reader to receive player identification; cols. 6:6-25, 9:25-32).

28. Gronkowski in view of Kaminkow discloses the game management system according to claim 22, wherein the point processing unit is configured to ascertain and store in a database, a start time and an end time at which each of the players participates in the game (As indicated above Kaminkow discloses the point processing unit. Kaminkow also discloses that point processing unit tracks the time the player game session; paragraphs 13, 58, 72. Gronkowski discloses starting and stopping timestamps are recorded and associated the images with time stamps. col. 6:56-59. Recorded images are inherently stored in a memory or database. Therefore, when modifying Gronkowski’s invention and incorporate a point processing unit as taught by Kaminkow, it would have been obvious to also store in a in a database, a start time and an end time at which each of the players participates in the game in order to provide the predictable result of tracking and recording the game throughout the entire session and provide points for the entire game session. Furthermore, storing the information in the database allow a user to retrieve the information at a future time.). 


29. Gronkowski in view of Kaminkow discloses the game management system according to claim 22, wherein the point processing unit is configured to calculate a bet amount of each player for each game (Gronkowski discloses calculates the bet amount for each player; cols. 7-30-59, 18:34-19:5. As indicated above, Kaminkow discloses the point processing unit.  The point processing unit award points based on amount wagered over a specific period of time, total amount wagered, amount of time spending playing; calculated amount for a play session and therefore calculates a bet amount of each player for each game; paragraphs 58-60, 69.)

30. Gronkowski in view of Kaminkow discloses the claimed invention as discussed above but fails to teach an incentive processing unit, wherein the incentive processing unit is configured to provide an incentive based on respective accumulations of the bet amount per month or per year. However, Kaminkow discloses that the loyalty points may be adjusted “according to the following parameters (without limitation thereto): 1) the time of the day, 2) the day of the week, 3) month of the year, 4) a total amount wagered, 5) an amount of time spent playing” (paragraph 58). Loyalty points may also be based on an amount wagered “over a particular amount of time” (paragraphs 72). A rate at which the patron accrues loyalty points may vary according to one or more of a time of day, days of a week, months of a year, an amount wagered, a game denomination, a promotional event, a game type and a rate of wagering (paragraphs 58, 99). A change in rate such as a higher rate is an incentive. Therefore, it would have been obvious to one of ordinary skilled in the art to modify Gronkowski in view of Kaminkow’s invention and provide an incentive based on respective accumulations of the bet amount per month or per year since Kaminkow discloses that the rate may change based on the month, duration and wagered amount.

31. Gronkowski in view of Kaminkow discloses the claimed invention as discussed above but fails to teach an incentive processing unit, wherein the incentive processing unit is configured to provide an incentive based on respective accumulations of the bet amount per every predetermined number of days. However, Kaminkow discloses that the loyalty points may be adjusted “according to the following parameters (without limitation thereto): 1) the time of the day, 2) the day of the week, 3) month of the year, 4) a total amount wagered, 5) an amount of time spent playing” (paragraph 58). Loyalty points may also be based on an amount wagered “over a particular amount of time” (paragraphs 72). A rate at which the patron accrues loyalty points may vary according to one or more of a time of day, days of a week, months of a year, an amount wagered, a game denomination, a promotional event, a game type and a rate of wagering (paragraphs 58, 99). A change in rate such as a higher rate is an incentive. Therefore, it would have been obvious to one of ordinary skilled in the art to modify Gronkowski in view of Kaminkow’s invention and provide an incentive based on respective accumulations of the bet amount per every predetermined number of day since Kaminkow discloses that the rate may change based on the duration and wagered amount.

Claims 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gronkowski (US 9,189918) in view of Kaminkow (US 2003/0036425) as applied to claim 22 above, and further in view of Soltys (US 2002/0045478).

23. Gronkowski discloses a processing device to determine a result of the game (results are determined or generated, cols: 20-15-39) for each of the players, ascertain whether the respective player has won or lost (Generate game results based on random numbers; cols: 20-15-39).  However, Gronkowski in view of Kaminkow fails to teach that the point processing unit is configured to, for each of the players, ascertain whether the respective player has won or lost and a respective balance of the respective player based on the respective bet amount of the respective player and on the game result determined by the game result determining device. However, in an analogous art to wagering systems, Soltys teaches a table game system that monitors the game play (paragraph 88) and or each of the players, ascertain whether the respective player has won or lost (paragraphs 93-94, 104-107, 155, 174 and Fig. 30 illustrating win/loss for players 2, 3, 4, and 6.) and a respective balance of the respective player based on the respective bet amount of the respective player and on the game result determined by the game result determining device (balance or amount to be paid based on wager and game outcome, paragraphs 11, 106, 174) This provides the casino or gaming establishment with automated security and automated real-time accounting (paragraph 14). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Gronkowski’s in invention and for each of the players, ascertain whether the respective player has won or lost and a respective balance of the respective player based on the respective bet amount of the respective player and on the game result determined by the game result determining device in order to provide the predictable result of providing a system with automated security and automated real-time accounting.

24. Gronkowski discloses the claimed invention but fails to teach a game token tray in which the game tokens can be placed, wherein the information processing device is configured to determine a total amount of the game tokens in the game token tray and to compare information regarding a total amount of the balances of the players with a total change in the amount of the game token tray from before a settlement of the game tokens to after the settlement of the game tokens. However, Soltys teaches a gaming table (abstract) comprising a camera imaging a chip tray to determine the overall balance in the game regarding the chips paid in and out (Fig. 30, paragraphs 11, 56, 9091, 106) wherein an error is determined when a discrepancy is detected (Fig. 27, items 826 and 828 and paragraph 155).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gronkowski, Kaminkow and Soltys and detect if a discrepancy occur between a balance in a token tray against the results of the game as claimed in order to provide the predictable result of alerting the operators to possible error or fraud in the system and therefore maintain proper accounting in the system (paragraphs 7-9, 14 of Soltys). 

25. Gronkowski discloses the claimed invention but fails that the point processing unit is configured to offer points to the players when a result of the comparison is that the total change in the amount of the game token tray from before the settlement to after the settlement and the information regarding the total amount of the balance of the players match each other. However, Kaminkow teaches a loyalty point system (abstract) comprising providing loyalty points to identified players (Fig. 5 and paragraphs 54-55, 58-60, 68) wherein the points are associated with a player identifier (paragraphs 104, 128, 145). Soltys teaches a gaming table (abstract) comprising a camera imaging a chip tray to determine the overall balance in the game regarding the chips paid in and out (Fig. 30, paragraphs 11, 56, 90-91, 106, and claim 17) wherein an error is determined when a discrepancy is detected (Fig. 27, items 826 and 828 and paragraph 155).  It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gronkowski with Kaminkow and Soltys, since the system of Gronkowski is modifiable to award loyalty points to player loyalty accounts based on tracked gameplay since this provides an incentive for players to continue to play games (paragraph 14 of Kaminkow) thereby increasing the amount wagered and to further include additional means to detect if a discrepancy occur between a balance in a token tray against the results of the game, see win/loss, in order to alert the operators to possible error or fraud in the system and therefore maintain proper accounting in the system (paragraphs 7-9 of Soltys regarding need and advantage of tracking by the system) while avoiding paying out points in case of an error since the points paid out may be in error and therefore would occur loss for the casino.  Specifically, it would be an obvious step to suspend awarding of points if an error is detected using the system of Soltys since points have a cash value associated with them (see prize redemption) and therefore a casino would not wish to award points in such a case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715